TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00155-CV



                                City of Bee Cave, Texas, Appellant

                                                   v.

                                AusPro Enterprises, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
         NO. D-1-GN-11-003892, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have filed a “Rule 11 Agreement” stating that they have agreed to an

extension of deadlines in this appeal, as well as several other causes in the trial court, pending

settlement discussions. We therefore abate this appeal and order the parties to file a status report or,

if they have settled their dispute, a motion to dismiss the appeal no later than October 19, 2012.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Abated

Filed: August 14, 2012